[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                         AUGUST 9, 2010
                            No. 09-15608                   JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 08-00219-CR-F-N

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

LUKE LEWIS MELTON, III,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                            (August 9, 2010)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Luke Lewis Melton, III appeals his conviction for possession of a firearm by

a convicted felon, possession of marijuana, and possession of crack cocaine, and

the sentences imposed following his convictions. On appeal, Melton argues that

the district court erred in failing to suppress the drug evidence found during the

search of his car. Melton further argues that the district court’s ruling that the

search was a permissible inventory search was clear error and contrary to the

evidence introduced at the suppression hearing. Although the district court denied

Melton’s motion to suppress on the basis of the inventory search exception, we

affirm on other grounds.

      We review the district court’s factual findings for clear error and its

application to the facts de novo because rulings on motions to suppress evidence

involve mixed questions of fact and law. United States v. Bervaldi, 226 F.3d 1256,

1262 (11th Cir. 2000) (citation omitted). Additionally, the breadth of the good-

faith exception to the exclusionary rule is a question of law and is reviewed de

novo. United States v. Davis, 598 F.3d 1259, 1262 (11th Cir. 2010). Further, we

may affirm the denial of a motion to suppress on any ground supported by the

record. United States v. Caraballo, 595 F.3d 1214, 1222 (11th Cir. 2010).

      In New York v. Belton, the Supreme Court held that “when a policeman has

made a lawful custodial arrest of the occupant of an automobile, he may, as a



                                           2
contemporaneous incident of that arrest, search the passenger compartment of that

automobile.” 453 U.S. 454, 460, 101 S. Ct. 2860, 2864 (1981). Until recently, we

applied an expansive view of Belton and read that case to mean that police could

search a vehicle incident to an arrest regardless of whether the arrestee had control

over the passenger compartment at the time of the search. Davis, 598 F.3d at 1262

(citing United States v. Gonzalez, 71 F.3d 819, 825 (11th Cir. 1996)). However, in

Arizona v. Gant, the Supreme Court rejected our view of Belton, permitting such a

search only where the arrestee can reach the passenger compartment at the time of

the search, or where the officer has a reasonable belief that the vehicle contains

evidence of the crime of arrest. 129 S. Ct. 1710, 1723 (2009). Furthermore, the

Court has held that “a decision . . . construing the Fourth Amendment is to be

applied retroactively to all convictions that were not yet final at the time the

decision was rendered.” Griffith v. Ky., 479 U.S. 314, 324, 107 S. Ct. 708, 713

(1987).

      In Davis we applied the announced rule in Gant and held that a search

incident to arrest conducted for neither evidentiary nor officer-safety concerns

violated the Fourth Amendment.1 Davis, 598 F.3d at 1263. However, we also held

“that the exclusionary rule does not apply when the police conduct a search in


      1
       Davis was pending on appeal when Gant was decided by the Supreme Court. Davis,
598 F.3d at 1263.

                                            3
objectively reasonable reliance on our well-settled precedent, even if that precedent

is subsequently overturned.” Id. at 1264.

       Here, the district court did not err in denying Melton’s motion to suppress

the drug evidence. First, the search limitations announced in Gant apply because

Melton’s case was pending on appeal when Gant was decided by the Supreme

Court. See Griffith, 479 U.S. at 324, 107 S. Ct. at 713. However, it is unnecessary

that we discuss the constitutionality of the search because the government has

conceded that the search of Melton’s vehicle violated the search incident to arrest

exception established in Gant.2 Brief of Appellee at 15 n.8. Accordingly, the

search of Melton’s vehicle incident to arrest violates the Fourth Amendment.

       Next, applying our recent holding in Davis,3 the drug evidence discovered in

the search of Melton’s glove compartment incident to his arrest should not be

suppressed. See Davis, 598 F.3d at 1268. While Melton argues that the

exclusionary rule should apply in this case, we recognize that the exclusionary rule

is inappropriate “when the offending officer reasonably relied on well-settled

precedent.” Id. at 1266. In this case, the offending officer conducted a search of

       2
         “The United States concedes that [the officer’s] search of Melton’s vehicle does not fit
within either of the two narrow situations to satisfy the search-incident-to-arrest exception to the
warrant requirement established in Gant, thus, under Gant, the search of Melton’s vehicle was
not a proper search incident to arrest.” Brief of Appellee at 15 n.8.
       3
        At the time of briefing, the parties did not have the benefit of our recent Davis decision
that controls the disposition of this appeal.

                                                 4
the glove compartment of Melton’s vehicle incident to his arrest on a weapons

charge. Under our then-binding precedent, this search was objectively reasonable

and would have been permitted in this Circuit pre-Gant. See Gonzalez, 71 F.3d at

825. Therefore, the good-faith exception to the exclusionary rule applies, and the

drug evidence discovered in Melton’s vehicle in the search incident to his arrest

should not be suppressed.

       Though the district court’s decision not to suppress the evidence was based

on the inventory exception, we nonetheless affirm that ruling based on the

good-faith exception as the applicability of this exception is fully supported by the

record.4 See Caraballo, 595 F.3d at 1222.

       AFFIRMED.5




       4
         In evaluating the district court’s ruling, “we are not strictly bound by the legal analysis
relied upon below, and may affirm as long as the district court’s decision is correct as a matter of
law.” Gonzalez, 71 F.3d at 825 n.15.
       5
           Appellant’s request for oral argument is DENIED.

                                                 5